******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
      ANTHONY CRUZ v. SUPERIOR COURT,
       JUDICIAL DISTRICT OF DANBURY
                 (AC 37816)
          DiPentima, C. J., and Mullins and Norcott, Js.
    Argued December 7, 2015—officially released March 1, 2016

  (Appeal from Superior Court, judicial district of
               Danbury, Pavia, J.)
 Jennifer B. Smith, with whom, on the brief, was
Walter C. Bansley IV, for the plaintiff in error.
  James A. Killen, senior assistant state’s attorney,
with whom, on the brief, was Stephen J. Sedensky III,
state’s attorney, for the defendant in error.
                          Opinion

   NORCOTT, J. The primary issue raised in this writ
of error is whether the trial court erred by holding the
plaintiff in error (plaintiff) in criminal contempt of court
for invoking his fifth amendment privilege against self-
incrimination and refusing to testify despite a grant of
transactional immunity under General Statutes § 54-
47a.1
   The plaintiff was convicted of criminal contempt in
violation of General Statutes § 51-33a and sentenced to
six months imprisonment, to be served consecutively
to a sentence of seven years and five months imprison-
ment, followed by five years of special parole, that he
already was serving after having pleaded guilty to other
charges. The plaintiff’s principal claim on appeal is that
his conviction for criminal contempt violated his fifth
amendment privilege against self-incrimination because
the transactional immunity granted to him under § 54-
47a would not protect him from impeachment through
his trial testimony at any subsequent trial on his petition
for a writ of habeas corpus.2 The plaintiff further claims
that the court erred by finding him in criminal contempt
because his conduct was not directed against the dignity
and authority of the court, and it did not obstruct the
orderly administration of justice. We disagree and,
accordingly, dismiss the writ of error.
   The following facts, either found by the court or
undisputed in the record, are relevant to our disposition
of the plaintiff’s claim. The plaintiff originally was
charged along with a codefendant in connection with
plans to commit a burglary. The plaintiff subsequently
pleaded guilty to those charges and was serving his
sentence when called as a witness for the state during
the trial of his codefendant.3 The plaintiff informed his
attorney at the courthouse that he would not testify.
The court ordered the plaintiff to testify following a
grant of statutory transactional immunity. After having
been canvassed by the court and advised by his attorney
of the potential consequences of continuing to refuse to
testify, he nevertheless refused to answer all questions
asked of him by the state. All of these events occurred
in the court’s presence, while it was in session. The
court found that the plaintiff’s behavior ‘‘affected the
administration of justice with regard to the court pro-
ceeding and the trial that [was] at hand . . . .’’ Accord-
ingly, the court found the plaintiff in criminal contempt
of court and sentenced him to six months imprison-
ment, to be served consecutively to the sentence he
was serving for the charges to which he had pleaded
guilty. When the court asked the plaintiff’s counsel to
explain why the plaintiff should not be held in contempt,
the plaintiff’s counsel argued unsuccessfully that the
immunity granted the plaintiff did not protect him ade-
quately from self-incrimination because it exposed him
to the risk of impeachment at the pending trial on his
habeas corpus petition. The plaintiff brought this writ
of error from the court’s judgment of criminal contempt.
   ‘‘Criminal contempt is conduct which is directed
against the dignity and authority of the court. . . .
Sanctions [for criminal contempt] are imposed in order
to vindicate that authority. . . . The inherent power of
the court to punish as a criminal contempt conduct
that constitutes an affront to the court’s dignity and
authority is expressly recognized in our statutes; see
General Statutes § 51-33a (a); and in our rules of prac-
tice. See Practice Book § 1-14.’’ (Citations omitted; foot-
note omitted; internal quotation marks omitted.) Hardy
v. Superior Court, 305 Conn. 824, 834–35, 48 A.3d 50
(2012).
   Section 51-33a (a) provides that ‘‘[a]ny person who
violates the dignity and authority of any court, in its
presence or so near thereto as to obstruct the adminis-
tration of justice, or any officer of any court who misbe-
haves in the conduct of his official duties shall be guilty
of contempt and shall be fined not more than five hun-
dred dollars or imprisoned not more than six months
or both.’’
   The present case involves a review of a summary
criminal contempt proceeding that comes before us on
a writ of error, which is the sole method of review of
such proceedings. See Martin v. Flanagan, 259 Conn.
487, 494, 789 A.2d 979 (2002). ‘‘The scope of our review
reaches only those matters appearing as of record.’’
(Internal quotation marks omitted.) Id. Our review of
a judgment of criminal contempt customarily considers
‘‘three questions, namely, (1) whether the designated
conduct is legally susceptible of constituting a contempt
. . . (2) whether the punishment imposed was author-
ized by law . . . and (3) whether the judicial authority
was qualified to conduct the hearing.’’4 (Citations omit-
ted; internal quotation marks omitted.) Id.
   The parties dispute only whether the first of these
three prongs was satisfied in this case. This prong,
whether the designated conduct is legally susceptible
of constituting a contempt, here, turns solely upon
whether the plaintiff had a valid privilege against self-
incrimination under the fifth amendment to the federal
constitution. See id. (concluding that holding plaintiff
in error in contempt improper when he had validly
invoked privilege against self-incrimination). This latter
inquiry turns upon whether the plaintiff received a
legally sufficient guarantee of immunity from prosecu-
tion before being compelled to testify. See Kastigar v.
United States, 406 U.S. 441, 453, 92 S. Ct. 1653, 32 L.
Ed. 2d 212 (1972) (holding that granting of use and
derivative use immunity is sufficient to compel testi-
mony over claim of privilege).
  The fifth amendment to the federal constitution pro-
vides, in relevant part, that ‘‘[n]o person . . . shall be
compelled in any criminal case to be a witness against
himself . . . .’’ U.S. Const., amend. V. ‘‘The privilege
. . . protects against any disclosures which the witness
reasonably believes could be used in a criminal prosecu-
tion or could lead to other evidence that might be so
used.’’ Kastigar v. United States, supra, 406 U.S. 444–45.
‘‘To sustain the privilege, it need only be evident from
the implications of the question, in the setting in which
it is asked, that a responsive answer to the question or
an explanation of why it cannot be answered might be
dangerous because injurious disclosure could result.’’
Hoffman v. United States, 341 U.S. 479, 486–87, 71 S.
Ct. 814, 95 L. Ed. 1118 (1951).
   The privilege against compulsory self-incrimination
comprehended by the fifth amendment can be over-
come, however, by a grant of immunity coextensive
with the scope of the privilege. See Kastigar v. United
States, supra, 406 U.S. 453. In Kastigar, the United
States Supreme Court rejected a challenge to the federal
witness immunity statute, 18 U.S.C. § 6002, which pro-
vides use and derivative use immunity. Id. The court
reasoned: ‘‘The statute’s explicit proscription of the use
in any criminal case of testimony or other information
compelled under the order (or any information directly
or indirectly derived from such testimony or other infor-
mation) is consonant with Fifth Amendment standards.
We hold that such immunity from use and derivative
use is coextensive with the scope of the privilege against
self-incrimination, and therefore is sufficient to compel
testimony over a claim of the privilege. While a grant
of immunity must afford protection commensurate with
that afforded by the privilege, it need not be broader.
Transactional immunity, which accords full immunity
from prosecution for the offense to which the com-
pelled testimony relates, affords the witness consider-
ably broader protection than does the Fifth Amendment
privilege. The privilege has never been construed to
mean that one who invokes it cannot subsequently be
prosecuted. Its sole concern is to afford protection
against being forced to give testimony leading to the
infliction of penalties affixed to . . . criminal acts.
Immunity from the use of compelled testimony, as well
as evidence derived directly and indirectly therefrom,
affords this protection. It prohibits the prosecutorial
authorities from using the compelled testimony in any
respect, and it therefore insures that the testimony can-
not lead to the infliction of criminal penalties on the
witness.’’ (Emphasis omitted; footnote omitted; internal
quotation marks omitted.) Id. Transactional immunity
is broader than use immunity. United States v. Turkish,
623 F.2d 769, 775 (2d Cir. 1980), cert. denied, 449 U.S.
1077, 101 S. Ct. 856, 66 L. Ed. 2d 800 (1981). But Kastigar
made clear that only the latter need be granted in order
to overcome the privilege against self-incrimination.
Kastigar v. United States, supra, 453.
  Despite the fact that the fifth amendment privilege
against self-incrimination can be overcome by use and
derivative use immunity, the legislature of this state has
chosen to confer upon its courts the power to compel
witnesses to testify on the granting of transactional
immunity in certain circumstances. See General Stat-
utes § 54-47a. Our Supreme Court has interpreted § 54-
47a to require that if a trial court grants an application
under the statute, the court must order transactional
immunity for the witness. Furs v. Superior Court, 298
Conn. 404, 411, 3 A.3d 912 (2010).
    In this case, the court granted the plaintiff transac-
tional immunity, satisfying both § 54-47a and the fifth
amendment.5 The plaintiff has premised his claim on
the fifth amendment alone,6 and the rule of Kastigar
v. United States, supra, 406 U.S. 453, therefore controls:
‘‘[I]mmunity from use and derivative use is coextensive
with the scope of the privilege against self-incrimina-
tion, and therefore is sufficient to compel testimony
over a claim of the privilege. While a grant of immunity
must afford protection commensurate with that
afforded by the privilege, it need not be broader. Trans-
actional immunity, which accords full immunity from
prosecution for the offense to which the compelled
testimony relates, affords the witness considerably
broader protection than does the Fifth Amendment priv-
ilege.’’ Id. Because the plaintiff received transactional
immunity, which is even broader than use immunity,
he no longer had a privilege not to testify against him-
self. His refusal to do so was therefore ‘‘legally suscepti-
ble of constituting a contempt . . . .’’ (Internal
quotation marks omitted.) Martin v. Flanagan, supra,
259 Conn. 494.
  The plaintiff nonetheless argues that transactional
immunity was not coextensive with his privilege against
compulsory self-incrimination because transactional
immunity did not protect him from the risk that his
testimony at the trial might be used to impeach him in
his subsequent trial on his petition for a writ of habeas
corpus. We disagree for the following reasons. First, as
we stated previously in this opinion, to overcome the
privilege requires only that use immunity be granted.
Kastigar v. United States, supra, 406 U.S. 453. The
plaintiff here received transactional immunity, which is
even broader than use immunity. Second, the privilege
against compulsory self-incrimination does not protect
against the noncriminal consequences of incriminating
testimony: ‘‘This Court has never held . . . that the
Fifth Amendment requires immunity statutes to pre-
clude all uses of immunized testimony. Such a require-
ment would be inconsistent with the principle that the
privilege does not extend to consequences of a noncrim-
inal nature, such as threats of liability in civil suits,
disgrace in the community, or the loss of employment.’’
United States v. Apfelbaum, 445 U.S. 115, 125, 100 S.
Ct. 948, 63 L. Ed. 2d 250 (1980). Impeachment as a
witness in a civil proceeding, such as a trial on a petition
for a writ of habeas corpus, is a noncriminal conse-
quence, to which the protections of the privilege against
compulsory self-incrimination axiomatically does not
apply.
   The plaintiff also claims that the trial court erred by
finding him in contempt because his conduct was not
directed against the dignity and authority of the court,
and it did not obstruct the orderly administration of
justice. The plaintiff attempts to distinguish his own
case from two cases in which the plaintiffs had out-
bursts or otherwise interrupted the proceedings
through boisterous conduct. See Hardy v. Superior
Court, supra, 305 Conn. 824; Brown v. Regan, 84 Conn.
App. 100, 851 A.2d 1249, cert. denied, 271 Conn. 926,
859 A.2d 577 (2004). The plaintiff’s argument fails
because his attempt to distinguish these cases from his
own shows only that there are multiple means to com-
mit the offense of criminal contempt. The cases cited
by the plaintiff illustrate one such means. The plaintiff’s
own case illustrates another. ‘‘[General Statutes] § 51-33
and its predecessors merely codify the court’s inherent
common law power to punish all contempts committed
in its presence, including a refusal to testify.’’ (Empha-
sis added.) Ullmann v. State, 230 Conn. 698, 705, 647
A.2d 324 (1994). A witness’ unjustified refusal to testify
‘‘affront[s] the dignity and authority of the court.’’ Id.,
707. Accordingly, as is the case with a profane outburst,
a refusal to testify may be punished as criminal
contempt.
  Because the plaintiff received an adequate grant of
immunity, the court properly found him in contempt
because the grant of immunity removed his fifth amend-
ment privilege against compulsory self-incrimination
and thereby rendered his refusal to testify legally sus-
ceptible of constituting contempt.
      The writ of error is dismissed.
      In this opinion the other judges concurred.
  1
     General Statutes § 54-47a provides in relevant part: ‘‘(a) Whenever in
the judgment of . . . a state’s attorney . . . the testimony of any witness
or the production of books, papers or other evidence of any witness (1) in
any criminal proceeding involving . . . any . . . class A, B or C felony or
unclassified felony punishable by a term of imprisonment in excess of five
years for which the . . . state’s attorney demonstrates that he has no other
means of obtaining sufficient information as to whether a crime has been
committed or the identity of the person or persons who may have committed
a crime, before a court . . . of this state . . . is necessary to the public
interest . . . the state’s attorney . . . may, with notice to the witness, after
the witness has claimed his privilege against self-incrimination, make appli-
cation to the court for an order directing the witness to testify or produce
evidence subject to the provisions of this section.
   ‘‘(b) Upon the issuance of the order such witness shall not be excused
from testifying or from producing books, papers or other evidence in such
case or proceeding on the ground that the testimony or evidence required
of him may tend to incriminate him or subject him to a penalty or forfeiture.
No such witness may be prosecuted or subjected to any penalty or forfeiture
for or on account of any transaction, matter or thing concerning which he
is compelled to testify or produce evidence, and no testimony or evidence
so compelled, and no evidence discovered as a result of or otherwise derived
from testimony or evidence so compelled, may be used as evidence against
him in any proceeding, except that no witness shall be immune from prosecu-
tion for perjury or contempt committed while giving such testimony or
producing such evidence. . . .’’
   2
     The plaintiff also claimed in his brief that statutory transactional immu-
nity was insufficient to protect his privilege against self-incrimination
because it would not protect him from a subsequent prosecution for perjury
in connection with his trial testimony, but at oral argument before this court,
the plaintiff conceded that this argument is precluded by precedent. See
United States v. Apfelbaum, 445 U.S. 115, 117, 100 S. Ct. 948, 63 L. Ed. 2d
250 (1980).
   3
     The record provided does not make clear whether the plaintiff agreed
to testify against his codefendant as part of a plea bargain, and if so, whether
the substance of the plaintiff’s testimony would have affected him in any
way. The plaintiff’s attorney did, however, refer to the fact that the plaintiff
‘‘bargained for’’ his sentence and that ‘‘that bargain [was] completely gone’’
when the plaintiff refused to testify. The prosecutor similarly remarked
upon the plaintiff’s plea agreement.
   4
     Our Supreme Court has ‘‘disavow[ed] the obscure and seemingly anach-
ronistic proposition that . . . [i]n a review of summary criminal contempt,
[our] inquiry is limited to a determination of the jurisdiction of the court
below,’’ purportedly embracing only these three questions. Hardy v. Supe-
rior Court, supra, 305 Conn. 833. The Supreme Court did not specifically
define the new scope of review on writs of error brought from judgments
of criminal contempt, but the court made clear that such review extends
at least to ‘‘procedural error . . . .’’ Id. Because the parties agree, however,
that the inquiry in this case reaches only the question of whether the plain-
tiff’s conduct was legally susceptible of constituting a contempt, we need
not examine the new scope of review.
   5
     Transactional immunity, which affords ‘‘full immunity from prosecution
for the offense to which the compelled testimony relates,’’ logically encom-
passes use and derivative use immunity. Kastigar v. United States, supra,
406 U.S. 453.
   6
     The plaintiff refers, in passing, to article first, §§ 8 and 9, of the Connecti-
cut constitution, but because he does not provide any separate analysis of
the state constitutional issues, we do not address them here. See State v.
Peeler, 271 Conn. 338, 432 n.79, 857 A.2d 808 (2004), cert. denied, 546 U.S.
845, 126 S. Ct. 94, 163 L. Ed. 2d 110 (2005).